EXHIBIT 10.22

 

Grades E1-E6

 

NEWMONT MINING CORPORATION

 

performance leveraged stock unit Agreement

 

notice of GRANT and AWARD Agreement

 

You are eligible for Performance Leveraged Stock Units (“PSUs”) under the
Newmont Mining Corporation 2013 Stock Incentive Plan (the “Plan”), the terms of
this Notice of Grant and Award Agreement, including any country specific terms
and conditions set forth in any appendix hereto, and the attached applicable
compensation program (Senior Executive Compensation Program for Grades E-1 to
E-4 or Equity Bonus Program for Grades E-5 to E-6), (collectively “PSU Terms
Agreement”). Subject to the provisions of the PSU Terms Agreement, the principle
features of PSUs are as follows:

 

 

Target Grant Setting Date:

February 26, 2018

Target number of PSUs:

See your Reward and Recognition Statement or Fidelity account

Performance Period:

As defined in applicable compensation program document.  Generally, time frame
between the beginning and ending average closing prices (deemed to be three
years with adjustments for administrative purposes)-February 26, 2018-February
26, 2021

Payout Determination:

Based upon Newmont Mining Corporation relative total shareholder return over the
performance period as provided in the applicable compensation program
document.  Payout will be made in the form of Company Common Stock.

Target Acknowledgement and

 

Agreement:

You must acknowledge and accept this PSU Terms Agreement within 60 days of
receipt of this PSU Terms Agreement to be eligible for payout of PSUs.  The
Grant Acknowledgment is set forth on the Fidelity online employee portal, and is
incorporated by reference herein.  The PSU Terms Agreement shall be deemed
executed by Employee upon his or her electronic execution of the Grant
Acknowledgment.





 

--------------------------------------------------------------------------------

 

 

Separation of Employment Prior to

 

Expiration of the Performance Period:

You shall receive no vesting of PSUs, meaning no delivery of Common Stock, in
the event of voluntary separation of employment.  See the terms of the
applicable compensation program document for treatment of PSUs in the event of
death, disability, involuntary termination without cause, retirement*, change of
control and termination of employment following change of control.

 

*Retirement means at least age 55, and, at least 5 years of continuous
employment with Newmont Mining Corporation and/or a Subsidiary, and, a total of
at least 65 when adding age plus years of employment.

Notwithstanding the provisions in the applicable compensation program
document, if the Company or the Employer (as defined in Section 3 below)
determines, in its sole discretion, that any provision in the compensation
program document may be found to be unlawful, discriminatory or against public
policy in any relevant jurisdiction, then the Company, in its sole discretion,
may choose not to apply such provision to the PSUs.

All capitalized terms that are not defined herein shall have the meaning as
defined in the Plan.

1.Nontransferability. Employee's interest in the PSUs and any shares of Common
Stock relating thereto may not be sold, transferred, pledged, assigned,
encumbered or otherwise alienated or hypothecated otherwise than by will or by
the laws of descent and distribution, prior to such time as the shares of Common
Stock have actually been issued and delivered to Employee.

2.No Ownership Rights Prior to Issuance of Common Stock.  Employee shall not
have any rights as a shareholder of Newmont with respect to the shares of Common
Stock underlying the PSUs, including but not limited to the right to vote with
respect to such shares of Common Stock, until and after the shares of Common
Stock have been issued to Employee and transferred on the books and records of
Newmont.

3.Withholding Taxes. Employee acknowledges that, regardless of any action taken
by Newmont or, if different, his or her employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to my participation
in the Plan and legally applicable to him or her (“Tax-Related Items”) is and
remains his or her responsibility and may exceed the amount actually withheld by
Newmont or the Employer. further acknowledge that Newmont and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the PSU, including, but not
limited to, the grant, vesting or settlement of the PSU, the subsequent sale of
shares of Common Stock acquired pursuant to such settlement and the receipt of
any dividends and/or any dividend equivalents; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the PSU
to reduce or eliminate his or her liability for Tax-Related Items or achieve any
particular tax result. Further, if Employee is subject to Tax-Related Items in
more than one jurisdiction, he or she acknowledges





-  2  -

--------------------------------------------------------------------------------

 

 

that Newmont and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, Employee
agrees to make adequate arrangements satisfactory to Newmont and/or the Employer
to satisfy all Tax-Related Items.

In this regard, Employee authorizes Newmont or its agent to satisfy any
applicable withholding obligations with regard to all Tax-Related Items by
withholding a number of whole shares of Common Stock to be issued upon
settlement of the PSU having a fair market value on the applicable vesting date
(or other applicable date on which the Tax-Related Items arise) not in excess of
the amount of such Tax-Related Items. If Newmont determines in its discretion
that withholding in shares of Common Stock is not permissible or advisable under
applicable local law, Newmont may satisfy its obligations for Tax-Related Items
by one or a combination of the following:

(a) withholding from Employee's wages or other cash compensation paid to
Employee by Newmont and/or the Employer; or

(b) withholding from proceeds of the sale of shares of Common Stock acquired
upon vesting/settlement of the PSUs either through a voluntary sale or through a
mandatory sale arranged Newmont (on Employee's behalf pursuant to this
authorization).

Provided, however, that if Employee is a Section 16 officer of Newmont under the
Exchange Act, then Newmont will withhold by deducting from the shares of Common
Stock otherwise deliverable to Employee in settlement of the PSUs a number of
whole shares of Common Stock having a fair market value on the date that the
withholding for the Tax-Related Items is determined not in excess of the amount
of such Tax-Related Items, unless the use of such withholding method is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, in which case, the obligation for Tax-Related Items
will be satisfied pursuant to (b) above.

Depending on the withholding method, Newmont may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates to the
extent permitted by the Plan, in which case Employee will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Common
Stock equivalent. If the obligation for Tax-Related Items is satisfied by
withholding in shares of Common Stock, for tax purposes, Employee is deemed to
have been issued the full number of shares of Common Stock subject to the vested
PSU, notwithstanding that a number of the shares of Common Stock are held back
solely for the purpose of paying the Tax-Related Items.

Finally, Employee agrees to pay to Newmont or the Employer, any amount of
Tax-Related Items that Newmont or the Employer may be required to withhold or
account for as a result of my participation in the Plan that cannot be satisfied
by the means previously described. Newmont may refuse to issue or deliver the
shares or the proceeds of the sale of shares of Common Stock, if Employee fails
to comply with my obligations in connection with the Tax-Related Items.



-  3  -

--------------------------------------------------------------------------------

 

 

4.Acknowledgements. Employee acknowledges receipt of and understands and agrees
to the terms of the PSU Terms Agreement and the Plan. In addition, Employee
understands and agrees to the following:

(a) Employee hereby acknowledges receipt of a copy of the PSU Terms Agreement,
the Plan and agrees to be bound by all of the terms and provisions thereof,
including any terms and provisions of the Plan adopted after the date of the PSU
Terms Agreement but prior to the completion of the Performance Period.  If and
to the extent that any provision contained in the PSU Terms Agreement is
inconsistent with the Plan, the Plan shall govern.  If and to the extent that
any provision of the Notice of Grant is inconsistent with the applicable
compensation program, the applicable compensation program shall govern.

(b) Employee acknowledges that as of the date of the PSU Terms Agreement, the
PSU Terms Agreement, the Grant Acknowledgement and the Plan set forth the entire
understanding between Employee and Newmont regarding the acquisition of shares
of Common Stock underlying the PSUs in Newmont and supersedes all prior oral and
written agreements pertaining to the PSUs.

(c) Employee understands that Newmont has reserved the right to amend or
terminate the Plan at any time.

5.Miscellaneous

(a)No Right to Continued Employment.  Neither the PSUs nor any terms contained
in the PSU Terms Agreement shall confer upon Employee any expressed or implied
right to be retained in the service of any Subsidiary for any period at all, nor
restrict in any way the right of any such Subsidiary, which right is hereby
expressly reserved, to terminate his or her employment at any time with or
without cause.  Employee acknowledges and agrees that any right to receive
delivery of shares of Common Stock is earned only by continuing as an employee
of a Subsidiary at the will of such Subsidiary, or satisfaction of any other
applicable terms and conditions contained in the PSU Terms Agreement and the
Plan, and not through the act of being hired, being granted the PSUs or
acquiring shares of Common Stock under the PSU Terms Agreement.

(b)Compliance with Laws and Regulations. The award of the PSUs to Employee and
the obligation of Newmont to deliver shares of Common Stock hereunder shall be
subject to (i) all applicable federal, state, local and foreign laws, rules and
regulations, and (ii) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Newmont Committee shall, in its sole discretion, determine to be necessary or
applicable.  Moreover, shares of Common Stock shall not be delivered hereunder
if such delivery would be contrary to applicable law or the rules of any stock
exchange.

(c)Investment Representation.  If at the time of delivery of shares of Common
Stock, the Common Stock is not registered under the Securities Act of 1933, as
amended (the “Securities Act”), and/or there is no current prospectus in effect
under the Securities Act with respect to the Common Stock, Employee shall
execute, prior to the delivery of any shares of Common Stock to Employee by
Newmont, an agreement (in such form as the Newmont

-  4  -

--------------------------------------------------------------------------------

 

 

Committee may specify) in which Employee represents and warrants that Employee
is purchasing or acquiring the shares acquired under the PSU Terms Agreement for
Employee's own account, for investment only and not with a view to the resale or
distribution thereof, and represents and agrees that any subsequent offer for
sale or distribution of any kind of such shares shall be made only pursuant to
either (i) a registration statement on an appropriate form under the Securities
Act, which registration statement has become effective and is current with
regard to the shares being offered or sold, or (ii) a specific exemption from
the registration requirements of the Securities Act, but in claiming such
exemption Employee shall, prior to any offer for sale of such shares, obtain a
prior favorable written opinion, in form and substance satisfactory to the
Newmont Committee, from counsel for or approved by the Newmont Committee, as to
the applicability of such exemption thereto.

(d)Severability. If any of the provisions of the PSU Terms Agreement should be
deemed unenforceable, the remaining provisions shall remain in full force and
effect.

(e)Governing Law. The PSU Terms Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

(f)Transferability of PSU Terms Agreement.  The PSU Terms Agreement may not be
transferred, assigned, pledged or hypothecated by either party hereto, other
than by operation of law.  The PSU Terms  Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns, including, in the case of Employee, his or her estate,
heirs, executors, legatees, administrators, designated beneficiary and personal
representatives. Nothing contained in this PSU Terms Agreement shall be deemed
to prevent transfer of the PSUs in the event of Employee’s death in accordance
with Section 14(b) of the Plan.

(g)Specified Employee Delay.  If Newmont determines that settlement of PSUs
hereunder (i) constitutes a deferral of compensation for purposes of Section
409A of the Internal Revenue Code (the “Code”), (ii) is made to Employee by
reason of his or her “separation from service” (within the meaning of Code
Section 409A), and (iii) Employee is a “specified employee” (within the meaning
of Code Section 409A) at the time settlement would otherwise occur, transfers of
Common Stock will be delayed until the first day of the seventh month following
the date of such separation from service or, if earlier, on Employee’s death.

(h) No Advice Regarding Award. Newmont is not providing any tax, legal or
financial advice, nor is Newmont making any recommendations regarding Employee's
participation in the Plan, or his or her acquisition or sale of the underlying
shares of Common Stock. Employee is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

(i) Appendix. Notwithstanding any provisions in this PSU Terms Agreement, the
Award shall be subject to any special terms and conditions set forth in Appendix
to this PSU Terms Agreement for Employee's country. Moreover, if Employee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to him or her, to the extent Newmont
determines that the application of such terms and conditions is

-  5  -

--------------------------------------------------------------------------------

 

 

necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this PSU Terms Agreement.

(j) Imposition of Other Requirements. Newmont reserves the right to impose other
requirements on Employee's participation in the Plan, on the PSUs and on any
shares of Common Stock acquired under the Plan, to the extent Newmont determines
it is necessary or advisable for legal or administrative reasons, and to require
Employee to sign any additional PSU Terms Agreements or undertakings that may be
necessary to accomplish the foregoing.

(k) Modification. Notwithstanding any other provision of this PSU Terms
Agreement to the contrary, the Committee may amend this PSU Terms Agreement to
the extent it determines necessary or appropriate to comply with the
requirements of Code Section 409A and the guidance thereunder and any such
amendment shall be binding on Employee.

(l) Waiver. Employee acknowledges that a waiver by Newmont of breach of any
provision of this PSU Terms Agreement shall not operate or be construed as a
waiver of any other provision of this PSU Terms Agreement, or of any subsequent
breach of this PSU Terms Agreement.

(m) Electronic Delivery and Acceptance. Newmont may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Employee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by Newmont or a third party
designated by Newmont.

 

IN WITNESS WHEREOF, pursuant to Employee’s Grant Acknowledgement (including
without limitation, the Terms and Conditions section hereof), incorporated
herein by reference, and electronically executed by Employee, Employee agrees to
the terms and conditions of the PSU Terms Agreement. 

 

 



-  6  -

--------------------------------------------------------------------------------

 

 

APPENDIX

NEWMONT MINING CORPORATION

PERFORMANCE LEVERAGED STOCK UNIT PSU TERMS AGREEMENT


Unless otherwise provided below, capitalized terms used but not explicitly
defined in this Appendix shall have the same definitions as in the Plan and/or
the PSU Terms Agreement (as applicable). The terms and conditions in Part A
apply to all Employees outside the United States. The country-specific terms and
conditions in Part B will also apply to Employee if he or she resides in one of
the countries listed below.

Terms and Conditions

This Appendix includes additional country-specific terms and conditions that
govern Employee's PSUs if he or she resides and/or works in one of the countries
listed herein.

If Employee is a resident of a country other than the one in which he or she is
currently residing and/or working, relocate to another country after the PSUs
are granted, or are considered a resident of another country for local law
purposes, the terms and conditions of the PSUs contained herein may not be
applicable to Employee, and Newmont shall, in its discretion, determine to what
extent the terms and conditions contained herein shall apply to him or her.

Notifications

This Appendix also includes information regarding certain issues of which
Employee should be aware with respect to his or her participation in the Plan.
The information is based on the securities, exchange control and other laws in
effect in the respective countries as of February 2018. Such laws are often
complex and change frequently. As a result, Newmont strongly recommends that
Employee not rely on the information in this Appendix as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time that Employee's PSUs vest
or he or she sells shares of Common Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to Employee's particular situation, and Newmont is not in a position to
assure him or her of a particular result. Accordingly, Employee should seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation.

Finally, if Employee is a resident of a country other than the one in which he
or she is currently residing and/or working, transfer employment after the PSUs
are granted, or are considered a resident of another country for local law
purposes, the information contained herein may not apply to Employee.





-  7  -

--------------------------------------------------------------------------------

 

 

A.



ALL NON-U.S. COUNTRIES

TERMS AND CONDITIONS

The following additional terms and conditions will apply to Employee if he or
she resides in any country outside the United States.

1. Nature of Grant. The following provisions supplement Section 4 of the PSU
Terms Agreement:

(a) the grant of PSUs under the Plan at one time does not in any way obligate
Newmont or its Subsidiaries to grant additional PSUs in any future year or in
any given amount.

(b) Employee acknowledges and understands that the PSUs are awarded in
connection with Employee's status as an employee of his or her employer and can
in no event be interpreted or understood to mean that Newmont is Employee's
employer or that there is an employment relationship between Employee and
Newmont.

(c) Employee further acknowledges and understands that Employee's participation
in the Plan is voluntary and that the PSUs and any future PSUs under the Plan
are wholly discretionary in nature, the value of which do not form part of any
normal or expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, other than to the extent required by local law.

(d) Employee acknowledges and understands that the future value of the shares of
Common Stock acquired by Employee under the Plan is unknown and cannot be
predicted with certainty and that no claim or entitlement to compensation or
damages arises from the forfeiture of the PSUs or termination of the Plan or the
diminution in value of any shares of Common Stock acquired under the Plan and
Employee irrevocably releases Newmont and its Subsidiaries from any such claim
that may arise.

(e) Employee acknowledges and understands the PSUs and the shares of Common
Stock subject to the PSUs, and the income and value of the same, are not
intended to replace any pension rights or compensation.

(f) Employee acknowledges for the purposes of the PSUs, his or her employment
will be considered terminated as of the date he or she is no longer actively
providing services to Newmont, the Employer or any Subsidiary (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where he or she is employed or the
terms of his or her employment PSU Terms Agreement, if any), and unless
otherwise expressly provided in this PSU Terms Agreement or determined by
Newmont, if any, will terminate as of such date and will not be extended by any
notice period (e.g., Employee's period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where he or she is employed
or the terms of his or her employment PSU Terms Agreement, if any); Newmont
Committee shall have the exclusive discretion to determine when Employee is no
longer actively providing services for purposes of his or her PSU grant
(including whether Employee may still be considered to be providing services
while on a leave of absence).



-  8  -

--------------------------------------------------------------------------------

 

 

(g) Employee acknowledges and understands that unless otherwise agreed with
Newmont, the PSUs and the shares of Common Stock subject to the PSUs, and the
income and value of the same, are not granted as consideration for, or in
connection with the service her or she may provide as a director of a Subsidiary
of Newmont.

(h) Employee acknowledges and understands the PSUs and the share of Common Stock
subject to the PSUs and the income and value of the same, are not part of normal
or expected compensation salary for any purpose.

(i) Employee acknowledges and understands that neither Newmont, the Employer nor
any other Affiliate of Newmont shall be liable for any foreign exchange rate
fluctuation between his or her local currency and the United States Dollar that
may affect the value of the PSU or of any amounts due to Employee pursuant to
the settlement of the PSU or the subsequent sale of any shares of Common Stock
acquired upon settlement.

2. Data Privacy Information and Consent. Newmont headquarters is located at 6363
South Fiddler's Green Circle, Suite 800, Greenwood Village, Colorado 80111
U.S.A., and grants awards to employees of Newmont and its Subsidiaries, at
Newmont's sole discretion. If Employee would like to participate in the Plan,
please review the following information about Newmont's data processing
practices and declare Employee's consent.

(a) Data Collection and Usage. Newmont collects, processes and uses personal
data of Employees, including name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
citizenship, job title, any shares of Common Stock or directorships held in
Newmont, and details of all awards or other entitlements to shares of Common
Stock, granted, canceled, exercised, vested, unvested or outstanding in
Employee's favor, which Newmont receives from Employee or the Employer. If
Newmont offers Employee an award under the Plan, then Newmont will collect
Employee's personal data for purposes of allocating stock and implementing,
administering and managing the Plan. Newmont's legal basis for the processing of
Employee's personal data would be his or her consent.

(b) Stock Plan Administration Service Providers. Newmont transfers data to
Fidelity Investments, an independent service provider based in the United
States, which assists Newmont with the implementation, administration and
management of the Plan. In the future, Newmont may select a different service
provider and share Employee's data with another company that serves in a similar
manner. Newmont's service provider will open an account for Employee to receive
shares of Common Stock. Employee will be asked to agree on separate terms and
data processing practices with the service provider, which is a condition to
Employee's ability to participate in the Plan.

(c) International Data Transfers. Newmont and its service providers are based in
the United States. If Employee is outside the United States, Employee should
note that his or her country has enacted data privacy laws that are different
from the United States. Newmont's legal basis for the transfer of Employee's
personal data is his or her consent.

(d) Data Retention. Newmont will use Employee's data only as long as is
necessary to implement, administer and manage Employee's participation in the
Plan or as





-  9  -

--------------------------------------------------------------------------------

 

 

required to comply with legal or regulatory obligations, including under tax and
security laws. When Newmont no longer needs Employee's personal data, which will
generally be seven (7) years after Employee is granted awards under the Plan,
Newmont will remove it from its systems. If Newmont keeps the data longer, it
would be to satisfy legal or regulatory obligations and Newmont's legal basis
would be relevant laws or regulations.

(e) Voluntariness and Consequences of Denial or Withdrawal. Employee's
participation in the Plan and Employee's grant of consent is purely voluntary.
Employee may deny or withdraw his or her consent at any time. If Employee does
not consent, or if Employee withdraws his or her consent, Employee cannot
participate in the Plan. This would not affect Employee's salary as an employee
or his or her career; Employee would merely forfeit the opportunities associated
with the Plan.

(f) Data Subject Rights. Employee has a number of rights under data privacy laws
in his or her country. Depending on where Employee is based, Employee's rights
may include the right to (i) request access or copies of personal data Newmont
processes, (ii) rectification of incorrect data, (iii) deletion of data, (iv)
restrictions on processing, (v) portability of data, (vi) to lodge complaints
with the competent tax authorities in Employee's country, and/or (vii) a list
with the names and addresses of any potential recipients of Employee's personal
data. To receive clarification regarding Employee's rights or to exercise
Employee's rights please contact Newmont at Newmont Mining Corporation, 6363
South Fiddler's Green Circle, Suite 800, Greenwood Village, Colorado 80111
U.S.A., attention: Director of Compensation, Newmont Corporate.

If Employee agrees with the data processing practices as described in this
notice, please declare Employee's consent by clicking “Accept” on the online
award acceptance page.

3. Language. Employee acknowledges that he or she is sufficiently proficient in
English, or, alternatively, Employee acknowledges that he or she will seek
appropriate assistance, to understand the terms and conditions in the PSU Terms
Agreement. Furthermore, if Employee received this PSU Terms Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated versions is different than the English
version, the English version will control.

4. Insider-Trading/Market-Abuse Laws. Employee acknowledges that, depending on
his or her country or broker's country, or the country in which Common Stock is
listed, he or she may be subject to insider trading restrictions and/or market
abuse laws in applicable jurisdictions, which may affect his or her ability to
accept, acquire, sell or attempt to sell, or otherwise dispose of the shares of
Common Stock, rights to shares of Common Stock (e.g., PSUs) or rights linked to
the value of Common Stock, during such times as Employee is considered to have
“inside information” regarding Newmont (as defined by the laws or regulations in
applicable jurisdictions, including the United States and Employee's country).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders Employee placed before possessing inside information.
Furthermore, Employee may be prohibited from (i) disclosing insider information
to any third party, including fellow employees (other than on a “need to know”
basis) and (ii) “tipping” third parties or causing them to otherwise buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Newmont insider trading policy. Employee acknowledges that it is his or her

-  10  -

--------------------------------------------------------------------------------

 

 

responsibility to comply with any applicable restrictions, and Employee should
speak to his or her personal advisor on this matter.

5. Foreign Asset/Account Reporting Requirements. Employee acknowledges that
there may be certain foreign asset and/or account reporting requirements which
may affect his or her ability to acquire or hold the shares of Common Stock
acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on the shares of Common Stock acquired under
the Plan) in a brokerage or bank account outside his or her country. Employee
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. Employee also may be required to
repatriate sale proceeds or other funds received as a result of participating in
the Plan to his or her country through a designated bank or broker within a
certain time after receipt. Employee acknowledges that it is his or her
responsibility to be compliant with such regulations, and he or she should speak
to his or her personal advisor on this matter.





-  11  -

--------------------------------------------------------------------------------

 

 

B.



COUNTRY-SPECIFIC ADDITIONAL TERMS AND CONDITIONS

AUSTRALIA

Terms and Conditions

Australian Offer Document. The Award is intended to comply with the provisions
of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class Order CO
14/1000. Additional details are set forth in the Offer Document for the offer of
PSUs to Australian resident employees, which is being provided to Employee with
the PSU Terms Agreement.

Notifications

Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).

Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, Employee will be required to file the
report.

CANADA

Terms and Conditions

Vesting/Termination. The following provision replaces Section 1(f) of Part A of
this Appendix:

For purposes of the PSU Terms Agreement, in the event Employee ceases his or her
employment or service relationship with Newmont or Employer (for any reason
whatsoever and whether or not later found to be invalid or in breach of local
labor laws), Employee's right to vest in the PSUs will terminate as of the date
that is the earlier of: (a) the date Employee receives notice of termination of
employment from Newmont or Employer, or (b) the date Employee is no longer
actively employed or actively providing services to Newmont or Employer,
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to statutory law, regulatory law
and/or common law). Newmont shall have the exclusive discretion to determine
when Employee is no longer actively providing services (including whether
Employee may still be considered actively employed or actively providing
services while on a leave of absence).

The following provisions apply if Employee is a resident of Quebec:

Language Consent. The parties acknowledge that it is their express wish that the
PSU Terms Agreement, as well as all appendices, documents, notices, and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.



-  12  -

--------------------------------------------------------------------------------

 

 

Consentement Relatif à la Langue Utilisée.  Les parties reconnaissent avoir
exigé la rédaction en anglais de cette Convention, ainsi que de tous documents
exécutés, avis donnés et procédures judiciaries intentées, directement ou
indirectement, relativement à ou suite à la présente convention.

Data Privacy. The following provision supplements Section 2 of Part A of this
Appendix:

Employee hereby authorizes Newmont and its representatives to discuss with and
obtain all relevant information from all personnel, professional or not,
involved in the administration and operation of the Plan. Employee further
authorizes Newmont, any parent or Subsidiary of Newmont, and any stock plan
service provider that may be selected by Newmont to assist with the Plan to
disclose and discuss the Plan with their respective advisors. Employee further
authorizes Newmont and any parent or Subsidiary of Newmont to record such
information and to keep such information in Employee's employee file.

Notifications

Securities Law Information. Employee is permitted to sell shares of Common Stock
acquired through the Plan through the designated broker appointed under the
Plan, if any, provided the resale of shares of Common Stock acquired under the
Plan takes place outside Canada through the facilities of a stock exchange on
which the shares of Common Stock are listed on the New York Stock Exchange.

FRANCE

Terms and Conditions

Consent to Receive Information in English. By accepting the PSU Terms Agreement
providing for the terms and conditions of Employee's grant, Employee confirms
having read and understood the documents relating to this grant (the Plan and
the PSU Terms Agreement) which were provided in English language. Employee
accepts the terms of those documents accordingly.

Consentement relatif à la réception d'informations en langue anglaise. En
acceptant le Contrat d'Attribution décrivant les termes et conditions de
l'attribution, l'employé confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et le Contrat d'Attribution) qui ont
été communiqués en langue anglaise. L'employé accepte les termes en connaissance
de cause.

Notifications

Non-Tax-Qualified Award. Employee understands and agrees that the Award is not
intended to qualify for favorable tax or social insurance treatment under the
French Commercial Code.

Foreign Asset/Account Reporting Information. If Employee holds shares of Common
Stock outside France or maintains a foreign bank account, he or she should
report such shares of Common Stock and account to the French tax authorities on
his or her annual tax return.



-  13  -

--------------------------------------------------------------------------------

 

 

GHANA

There are no country-specific provisions.

PERU

Terms and Conditions

Labor Law Acknowledgement. The following provision supplements Section 4 of the
PSU Terms Agreement and Section 1 of Part A of this Appendix:

In accepting this PSU Terms Agreement, Employee acknowledges that the PSUs are
being granted ex gratia to Employee with the purpose of rewarding him or her.

Notifications

Securities Law Information. The offer of the PSUs is considered a private
offering in Peru; therefore, it is not subject to registration. For more
information concerning this offer, please refer to the Plan, the PSU Terms
Agreement and any other grant documents made available by Newmont.

SURINAME

Terms and Conditions

Award Settlement. Notwithstanding any provision in the PSU Terms Agreement to
the contrary, if deemed by Newmont to be necessary for regulatory reasons,
Newmont reserves the right to settle PSUs by payment in cash or its equivalent
of an amount equal in value to the shares of Common Stock subject to the vested
PSUs.

-  14  -

--------------------------------------------------------------------------------